MEMORANDUM **
Tomas Daniel Ramirez appeals from his guilty-plea conviction and 96-month sentence imposed for illegal reentry of a deported alien, in violation of 8 U.S.C. § 1326(a), fraud/false statements, in violation of 18 U.S.C. § 1001(a)(2), (a)(3), aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(l), and perjury, in violation of 18 U.S.C. § 1623. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ramirez contends that the district court abused its discretion by denying his motion to withdraw his guilty plea because his sentence greatly exceeded his expectations and because the district court did not permit him to testify before denying the motion. These contentions lack merit. See United States v. Nostratis, 321 F.3d 1206, 1211-12 (9th Cir.2003).
Ramirez also contends that his sentence is unreasonable because it is greater than necessary to comply with the sentencing goals set forth in 18 U.S.C. § 3553(a), given that he committed his crimes in order to attend college. We conclude that the district court did not procedurally err, and that Ramirez’s sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 995-96 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.